        Case 2:19-cv-04703-JJT Document 52 Filed 01/07/20 Page 1 of 3



 1   Michael J. Puma (Admitted pro hac vice)
     Lauren E. Marzullo (Admitted pro hac vice)
 2   MORGAN LEWIS & BOCKIUS LLP
 3   1701 Market Street
     Philadelphia, Pennsylvania 19103-2921
 4   Telephone: (215) 963-5000
 5
     Facsimile: (215) 963-5001
     michael.puma@morganlewis.com
 6   lauren.marzullo@morganlewis.com
 7   Kent Brockelman (009627)
 8   Jill J. Chasson (019424)
     COPPERSMITH BROCKELMAN PLC
 9   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
10
     Telephone: (602) 381-5477
11   Facsimile: (602) 224-6020
     kbrockelman@cblawyers.com
12   jchasson@cblawyers.com
13
     Attorneys for Defendant
14

15
                             UNITED STATES DISTRICT COURT
16
                                       DISTRICT OF ARIZONA
17

18
     Mildred Winston, on behalf of herself and
     others similarly situated, known and
19   unknown,                                          No. CV-19-04703-JJT
20                        Plaintiff,
       v.                                              JOINT STATUS REPORT
21
     Aetna Medicaid Administrators LLC,
22
                          Defendant.
23

24
            Pursuant to this Court’s Order dated January 3, 2020, the Parties submit this Joint
25
     Status Report stating that they have exchanged drafts of an Agreed Motion to
26

27   Conditionally Certify Narrowed Collective Action and Approve Notice to Potential

28   Plaintiffs in the Collective and accompanying Proposed Order and Notice of Collective
        Case 2:19-cv-04703-JJT Document 52 Filed 01/07/20 Page 2 of 3



 1   Action Lawsuit. The parties expect to submit these filings for the Court’s review by
 2
     Friday, January 17, 2020.
 3

 4

 5   RESPECTFULLY SUBMITTED this 7th day of January 2020,

 6
      /s/ Sarah J. Arendt                      /s/ Michael J. Puma
 7    Douglas M. Werman                        Michael J. Puma
      Maureen A. Salas                         MORGAN, LEWIS & BOCKIUS LLP
 8    Sarah J. Arendt                          1701 Market Street
 9    Zachary C. Flowerree                     Philadelphia, PA 19103
      WERMAN SALAS P.C.                        Tel.: 215.963.5000
10    77 West Washington Street, Suite 1402    Fax: 215.963.5001
      Chicago, IL 60602                        Email: michael.puma@morganlewis.com
11

12    Travis M. Hedgpeth
      THE HEDGPETH LAW FIRM, PC                Kent Brockelman
13    3050 Post Oak Blvd., Suite 510           Jill J. Chasson
14
      Houston, TX 77056                        COPPERSMITH BROCKELMAN PLC
                                               2800 North Central Avenue, Suite 1900
15    Jack Siegel                              Phoenix, AZ 85004
      SIEGEL LAW GROUP PLLC                    Tel.: 602.381.5477
16    4952 Greenville, Suite 600               Fax: 602.224.6020
17    Dallas, TX 75206                         Email: kbrockelman@cblawyers.com
                                                        jchasson@cblawyers.com
18    Attorneys for Plaintiff
                                               Lauren Marzullo
19
                                               MORGAN, LEWIS & BOCKIUS LLP
20                                             1701 Market Street
                                               Philadelphia, PA 19103
21                                             Tel.: 215.963.5000
22                                             Fax: 215.963.5001
                                               Email: lauren.marzullo@morganlewis.com
23
                                               Attorneys for Defendant
24

25

26

27

28


                                              -2-
        Case 2:19-cv-04703-JJT Document 52 Filed 01/07/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 7, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to all CM/ECF registrants.
 5

 6                                            /s/ Michael J. Puma
                                              Michael J. Puma
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                               -3-
